IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATEO PINKSTON,                          §
                                         §
       Defendant Below,                  §   No. 378, 2020
       Appellant,                        §
                                         §   Court Below - Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1701018345 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: October 8, 2021
                          Decided:   November 4, 2021

                                    ORDER

      On November 9, 2020, the appellant filed a notice of appeal from a Superior

Court order denying his motion for postconviction relief. The Court issued a briefing

schedule on November 10, 2020. The appellant’s opening brief was due December

29, 2020. The Court later entered six orders granting the appellant’s requests for

extensions; the last of those, which the Court entered on July 27, 2021, ordered that

the appellant’s opening brief was due August 26, 2021, and that no further

extensions would be given. On September 2, 2021, the Senior Court Clerk sent a

brief delinquency letter to the appellant. On September 14, 2021, the Senior Court

Clerk issued a notice, sent by certified mail, directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief. On

September 27, 2021, the Court received the certified mail receipt indicating that the
notice to show cause had been delivered. A timely response to the notice to show

cause was due on or before October 7, 2021. The appellant has neither responded

to the notice to show cause nor filed an opening brief. Dismissal of the appeal is

therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:


                                     /s/ Tamika R. Montgomery-Reeves
                                                 Justice




                                        2